1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ANGELA HIGGINS,

 8          Petitioner-Appellee,

 9 v.                                                                                     No. 30,162

10 JESSE HIGGINS,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
13 Kevin Sweazea, District Judge

14 Angela Higgins
15 Coffeyville, KS

16 Pro Se Appellee

17 Thomas Kalm
18 Albuquerque, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 SUTIN, Judge.

22          Respondent appeals from the district court’s amended order denying his motion

23 to reconsider, objections to the reports and recommendations, and the hearing officer’s
 1 recommendation, and from the district court’s judgment on property equalization and

 2 attorney fees. We issued a notice of proposed summary disposition, proposing to

 3 affirm. Respondent has filed a memorandum in opposition and a motion to amend the

 4 docketing statement in response to our notice. We have considered the response, and

 5 remain unpersuaded that Respondent has demonstrated reversible error. The motion

 6 to amend the docketing statement does not seek to add new issues; rather, it provides

 7 more information than did the docketing statement regarding the same issues. The

 8 information provided in the motion to amend simply responds to the proposed analysis

 9 in our notice. We have considered all arguments made in the motion to amend the

10 docketing statement and deny the motion as unnecessary.

11        In his docketing statement, Respondent listed ten issues. [DS 18-22] Our

12 notice construed them to raise five discrete arguments. The response to our notice

13 reorganizes the issues into the following four arguments. First, Respondent argues

14 that his due process rights were violated because he was denied an opportunity to

15 voice his objections to the district court prior to its decision to adopt the hearing

16 officer’s recommendations. [DS 18-19; MIO 4-7] Second, Respondent argues that

17 the district court abused its discretion by ruling that it was in the best interest of the

18 children to be relocated to Kansas with Petitioner, based on its failure to hold a

19 hearing and make independent factual determinations and on the insufficiency of the


                                               2
 1 evidence to support the court’s written findings and conclusions. [DS 21-22; MIO 7-

 2 18] Third, Respondent argues that he was improperly held in contempt for violating

 3 the district court’s orders because there was insufficient evidence that he failed to

 4 comply with certain provisions and because he was unable to comply with the

 5 financial responsibility imposed on him. [DS 21; MIO 18-22] Lastly, Respondent

 6 argues that the district court abused its discretion by ordering him to pay Petitioner’s

 7 attorney fees. [DS 21-22; MIO 22-26]

 8 Due Process

 9        Respondent contends that his due process rights were violated because he was

10 denied an opportunity to voice his objections to the district court prior to its decision

11 to adopt the hearing officer’s recommendations. He also complains that the district

12 court did not hold a hearing or exercise independent judgment before approving the

13 hearing officer’s recommendations, in violation of Rule 1-053.2 NMRA and

14 Buffington v. McGorty, 2004-NMCA-092, ¶ 30, 136 N.M. 226, 96 P.3d 787. [DS 18-

15 19; MIO 4-7]

16        Rule 1-053.2(F) states the following:

17        Within thirty (30) days after the conclusion of the proceedings, the
18        domestic relations hearing officer shall file and submit to the court for
19        review and approval the hearing officer’s recommendations, including
20        proposed findings and conclusions, and shall serve each of the parties
21        with a copy together with a notice that specific objections may be filed
22        within ten (10) days after service of the recommendations.

                                               3
 1 The committee commentary to the rule explains that the purpose of the objections is

 2 to point out to the district court the disputed matters addressed by the

 3 recommendations. See Buffington, 2004-NMCA-092, ¶ 30 (holding that, prior to the

 4 2006 amendment to Rule 1-053.2, due process required that the parties be given an

 5 opportunity before the district court to object to the hearing officer’s

 6 recommendations).

 7        Our notice stated that the record did not reveal to this Court that Respondent

 8 was denied the opportunity to object to the hearing officer’s recommendations in a

 9 manner that has prejudiced him and that the docketing statement did not clarify the

10 matter. [DS 18] The record indicates that the hearing officer made recommendations

11 from the bench on August 21, 2007, and that Respondent’s counsel failed to reduce

12 the recommendations to writing as he was ordered to do and failed to file objections

13 to those recommendations at that time. [RP 118 (¶¶ 5-7)] The record further indicates

14 that the hearing officer reviewed proposed recommendations from both attorneys at

15 a February 26, 2008, hearing and made corrections to conform to his oral

16 recommendations. [RP 118 (¶ 9)] Respondent filed a motion to reconsider and

17 objections to the hearing officer’s recommendations on March 13, 2008. [RP 109-13]

18 At this point, the district court had not yet filed a final decree in the proceedings. On

19 November 25, 2008, the hearing officer filed another set of recommendations for the


                                               4
 1 final decree, which the district court approved and adopted. [RP 433-47] On August

 2 12, 2009, the district court held a hearing on Respondent’s objections to the hearing

 3 officer’s recommendations and the GAL’s recommendations, as well as on

 4 Respondent’s motions to reconsider. [RP 756] The court denied the motions. [Id.]

 5        Our notice explained that Respondent did not state why this process was

 6 deficient and how it prejudiced him. In response to our notice, Respondent asserts

 7 that the district court did not hold a hearing and that there was no opportunity for his

 8 objections to be heard. [MIO 4-5] Respondent does not directly address the process

 9 we detailed in this opinion, however, or our citations to the record, and he does not

10 explain why the record reflects that the district court held a hearing. We will accept

11 representations of the parties unless the record on appeal shows otherwise. Cf. State

12 v. Calanche, 91 N.M. 390, 392, 574 P.2d 1018, 1020 (Ct. App. 1978). As we

13 indicated in our notice, the record shows that the district court considered

14 Respondent’s objections and his motions to reconsider and held a hearing on his

15 objections. [RP 756] Without any specific argument indicating why the record is

16 incorrect, we accept the representations in the record. We must reject Respondent’s

17 unsupported assertion that the district court did not hold a hearing that reviewed the

18 recommendations of the hearing officer and considered the objections of the parties.




                                              5
 1        To the extent that Respondent complains that the hearing on his objections was

 2 not held earlier or was inconsistent with proper procedure, he does not explain why

 3 the procedure was deficient and how he was prejudiced by the hearing held on his

 4 objections. See Farmers, Inc. v. Dal Mach. & Fabricating, Inc., 111 N.M. 6, 8, 800

 5 P.2d 1063, 1065 (1990) (stating that the appellate court presumes that the district court

 6 is correct and recognizing that the burden is on the appellant to clearly demonstrate

 7 that the lower court erred). “In the absence of prejudice, there is no reversible error.”

 8 State v. Fernandez, 117 N.M. 673, 677, 875 P.2d 1104, 1108 (Ct. App. 1994). In

 9 response to our notice, Respondent complains that Buffington does not require a

10 showing of prejudice. [MIO 4-5] We agree; Buffington requires a hearing to review

11 the recommendations and consider the parties’ objections. Because the record shows

12 that a hearing was conducted, we question how, if there was error in the procedure,

13 Respondent was prejudiced. The requisite prejudice to which our notice referred

14 required a showing that had the procedure below been different in some specific way,

15 then a specific result would not have occurred. See In re Estate of Heeter, 113 N.M.

16 691, 695, 831 P.2d 990, 994 (Ct. App. 1992) (“On appeal, error will not be corrected

17 if it will not change the result.”). As we stated in our notice, Respondent did not

18 specify why the procedure below denied him an opportunity to object, or what

19 objections he was unable to raise, which objections he would have made, what


                                               6
 1 evidence supports his objections, and why he believes he would have prevailed. See

 2 Buffington, 2004-NMCA-092, ¶ 31 (“The nature of the hearing and review to be

 3 conducted by the district court will depend upon the nature of the objections being

 4 considered.”).

 5         There were several hearings held and pleadings filed in which much of the

 6 subject matter of Respondent’s objections was discussed. We do not see how the

 7 district court could have been unaware of the contested areas of the recommendations

 8 before concluding the process. For these reasons, it does not appear that Respondent

 9 was denied the right to object, and we disagree with Respondent’s arguments that he

10 was denied due process.

11 Custody Ruling

12         Respondent argues that the district court abused its discretion by ruling that it

13 was in the best interest of the children to be relocated to Kansas with Petitioner, based

14 on its failure to hold a hearing and make independent factual determinations and on

15 the insufficiency of the evidence to support the court’s written findings and

16 conclusions. [DS 20-22; MIO 7-18]

17        As we have stated, the record shows that the district court held a hearing and

18 it is within the court’s discretion to adopt the recommendations of the hearing officer.

19 See Buffington, 2004-NMCA-092, ¶ 31 (“After the hearing, the court may adopt the


                                               7
 1 hearing officer’s recommendations, modify the recommendations, reject in whole or

 2 in part the recommendations, or receive further evidence or recommit the matter to the

 3 hearing officer with instructions.”). There is no support for Respondent’s contention

 4 that the district court’s adoption of the hearing officer’s recommendations is invalid

 5 or otherwise indicates that the court did not conduct an independent review.

 6 Therefore, we review the district court’s findings of fact to determine whether they are

 7 supported by substantial evidence.

 8        When determining the custody arrangement that is in the best interest of the

 9 children, the district court should consider the following factors:

10        (1)    the wishes of the child’s parent or parents as to his custody;

11        (2)    the wishes of the child as to his custodian;

12        (3) the interaction and interrelationship of the child with his parents,
13        his siblings and any other person who may significantly affect the child’s
14        best interest;

15        (4)    the child’s adjustment to his home, school and community; and

16        (5)    the mental and physical health of all individuals involved.

17 NMSA 1978, § 40-4-9(A) (1977).

18        In the current case, the district court awarded the parents joint custody, except

19 for decisions relating to the children’s education, which were to be made by Petitioner,

20 and it gave Petitioner primary physical custody of the children, permitting them to


                                              8
 1 relocate, from Truth or Consequences, New Mexico, to Kansas for every school year.

 2 [RP 438-40] Respondent was awarded custody of the children every spring break,

 3 summer break, Thanksgiving, Christmas in even-numbered years to include the entire

 4 school winter holiday, and half of the school winter holiday during odd-numbered

 5 years. [RP 440 (¶ 43)]

 6        There is a presumption that joint custody is in the best interest of the children.

 7 NMSA 1978, § 40-4-9.1(A) (1999). In determining whether joint custody is in the

 8 best interest of the children, the district court was required to consider the following

 9 factors in addition to those set forth in Section 40-4-9.

10              (1) whether the child has established a close relationship with
11        each parent;

12              (2) whether each parent is capable of providing adequate care
13        for the child throughout each period of responsibility, including
14        arranging for the child’s care by others as needed;

15               (3) whether each parent is willing to accept all responsibilities
16        of parenting, including a willingness to accept care of the child at
17        specified times and to relinquish care to the other parent at specified
18        times;

19               (4) whether the child can best maintain and strengthen a
20        relationship with both parents through predictable, frequent contact and
21        whether the child’s development will profit from such involvement and
22        influence from both parents;

23              (5) whether each parent is able to allow the other to provide
24        care without intrusion, that is, to respect the other’s parental rights and
25        responsibilities and right to privacy;

                                              9
 1              (6) the suitability of a parenting plan for the implementation of
 2        joint custody, preferably, although not necessarily, one arrived at
 3        through parental agreement;

 4               (7)     geographic distance between the parents’ residences;
 5
 6              (8) willingness or ability of the parents to communicate,
 7        cooperate or agree on issues regarding the child’s needs; and
 8
 9               (9) whether a judicial adjudication has been made in a prior or
10        the present proceeding that either parent or other person seeking custody
11        has engaged in one or more acts of domestic abuse against the child, a
12        parent of the child or other household member.

13 Section 40-4-9.1(B).

14        “We will overturn the trial court’s custody decision only for abuse of discretion,

15 and we will uphold the court’s findings if supported by substantial evidence. An

16 abuse of discretion occurs when a ruling is clearly contrary to the logical conclusions

17 demanded by the facts and circumstances of the case.”               Grant v. Cumiford,

18 2005-NMCA-058, ¶ 13, 137 N.M. 485, 112 P.3d 1142 (internal quotation marks and

19 citations omitted).

20        “In accordance with the standard of review, when considering a claim of

21 insufficiency of the evidence, the appellate court resolves all disputes of facts in favor

22 of the successful party and indulges all reasonable inferences in support of the

23 prevailing party.” Las Cruces Prof’l Fire Fighters v. City of Las Cruces, 1997-

24 NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177 (filed 1996). We disregard evidence


                                               10
 1 and inferences that are contrary to the district court’s ruling. See Weidler v. Big J

 2 Enters., 1998-NMCA-021, ¶ 30, 124 N.M. 591, 953 P.2d 1089 (filed 1997). “The

 3 question [for us] is not whether substantial evidence exists to support the opposite

 4 result, but rather whether such evidence supports the result reached.” Las Cruces

 5 Prof’l Fire Fighters, 1997-NMCA-044, ¶ 12. “Substantial evidence is such relevant

 6 evidence that a reasonable mind would find adequate to support a conclusion.”

 7 Landavazo v. Sanchez, 111 N.M. 137, 138, 802 P.2d 1283, 1284 (1990).

 8        Our notice recognized that Respondent’s docketing statement provided this

 9 Court with facts that are favorable only to his position and did not provide this Court

10 with all the relevant information, including those facts that support the district court’s

11 ruling. Our notice pointed out evidence in the record that would support the district

12 court’s ruling. Respondent’s memorandum in opposition to our notice substantially

13 repeats favorable facts to his position and does not indicate that the facts to which our

14 notice referred were incorrect. As we stated in our notice, the record suggests that

15 evidence was presented that Respondent had made vulgar, abusive, and offensive

16 comments to and about Petitioner in front of the children. [RP unnumbered 35, 72,

17 435-36] Respondent has exhibited “problem drinking” and that he drinks and drives.

18 [RP unnumbered 35, 71, 436] Respondent has refused to support any counseling for

19 Petitioner and the children during the last year the parties were separated. [RP 71-72,


                                               11
 1 76, 436 (¶ f)] Respondent was found in contempt of court for his failure to comply

 2 with the court’s order instructing him not to consume alcohol when the children are

 3 in his physical custody, and instructing him to cooperate with Dr. Caplan to achieve

 4 a proper evaluation, and to pay for his services. [RP 86-88, 436 (¶ i)] Respondent

 5 also failed to pay attorney fees as was ordered by the court. [RP 436 (¶ ii)] Dr.

 6 Caplan characterized Respondent as exhibiting a “self-centered indifference to the

 7 welfare of others” and as “attention seeking.” [RP 437 (¶ h)] Respondent exhibited

 8 controlling and manipulative behavior toward Petitioner and was viewed by the GAL

 9 as unsupportive and un-nurturing toward Petitioner, in a manner that may constitute

10 “actual physical, verbal, mental and emotional abuse.” [Id. (¶¶ i, j)]

11        Petitioner has a large, extended family in Kansas that is loving and supportive

12 and willing and able to provide security, time, childcare, and tutoring to elevate the

13 children to the higher academic standards of the schools in Kansas. [RP 439 (¶ 31)]

14 Petitioner has no family in New Mexico, and the only person in New Mexico,

15 Respondent’s mother, lives in Silver City. [RP 439 (¶ 32)] Petitioner has a hostile

16 relationship with Respondent’s mother. [Id.] Petitioner expressed legitimate reasons

17 for relocating to Kansas; including, better housing, better schools, and family support.

18 [RP 439 (¶ 33)] The children expressed a clear preference to live with their mother

19 and move to Kansas. [RP 438 (¶ 29)] Dr. Caplan reported that the children’s bond


                                              12
 1 with Petitioner was stronger and that it is important for the children to maintain a bond

 2 with both parents. [RP 439 (¶¶ 35-36)] Dr. Caplan testified that, although he

 3 intensely dislikes relocation cases, it was in the best interest of the children that they

 4 live with their mother in Kansas. [RP 438 (¶27)] The GAL and the hearing officer

 5 agreed that it was in the best interest of the children to be in the primary physical

 6 custody of Petitioner in Kansas. [RP 439 (¶¶ 34, 38, 40)]

 7        Although there was plenty of evidence indicating that Respondent has been a

 8 good father, as we have stated, it is not our role to reweigh the evidence and substitute

 9 our judgment for that of the district court. See Las Cruces Prof’l Fire Fighters, 1997-

10 NMCA-044, ¶ 12. Viewing the evidence in the light most favorable to the district

11 court’s ruling, we hold that a reasonable mind would find this evidence adequate to

12 support the custody arrangement. We see no abuse of discretion.

13 Contempt Ruling and Attorney Fees

14        Respondent argues that he was improperly held in contempt for violating the

15 district court’s orders because there was insufficient evidence that he failed to comply

16 with certain provisions and because he was unable to comply with the financial

17 responsibility imposed on him. [DS 21; MIO 18-22] The arguments in Respondent’s

18 memorandum in opposition are difficult to understand because he does not clearly

19 explain why the district court ruled that he had violated orders of the court and does


                                               13
 1 not explain upon what evidence such rulings were based. He states that he should not

 2 have been held in contempt because he could not pay the fees he was ordered to pay;

 3 however, his analysis details the testimony about his alcohol use and other allegations

 4 he believed were false. [MIO 19-22] He seems to argue that because Petitioner did

 5 not substantially prevail below, he should not have been required to pay attorney fees.

 6        Our notice explained that Respondent did not state what evidence he presented

 7 that he could not comply with the district court’s orders or pay attorney fees. We

 8 stated it is not our responsibility to comb the record to find support for an appellant’s

 9 contentions. See Murken v. Solv-Ex Corp., 2005-NMCA-137, ¶ 14, 138 N.M. 653,

10 124 P.3d 1192 (“[W]e decline to review . . . arguments to the extent that we would

11 have to comb the record to do so.”); In re Estate of Heeter, 113 N.M. at 694, 831 P.2d

12 at 993 (“This [C]ourt will not search the record to find evidence to support an

13 appellant’s claims.”).

14        Also, we explained that it was not clear to this Court that fees and costs were

15 awarded as a sanction, as opposed to a broader resolution based on the needs and

16 resources of the parties, which is within the discretion of the district court. See NMSA

17 1978, § 40-4-7(A) (1997) (“The court may make an order, relative to the expenses of

18 the proceeding, as will ensure either party an efficient preparation and presentation of

19 his case.”); Garcia v. Jeantette, 2004-NMCA-004, ¶ 19, 134 N.M. 776, 82 P.3d 947


                                              14
 1 (filed 2003) (“Our case law recognizes that the central purpose of an award of attorney

 2 fees under Section 40-4-7(A) is to remedy any financial disparity between the

 3 divorcing parties so that each may make an efficient and effective presentation of his

 4 or her claims in the underlying divorce case.”).

 5        We informed Respondent that in any response he may wish to file, he should

 6 explain what evidence he presented indicating that he was unable to comply with the

 7 orders of the district court, the evidence Petitioner presented, and the grounds upon

 8 which the district court ruled. Also, he should have explained why he believed the

 9 award was a sanction; why the district court’s decision was without logic or reason,

10 or clearly unable to be defended; why the sanction was inappropriate in light of the

11 nature of the conduct and level of culpability found by the district court; why the

12 district court’s findings and decision were not supported by substantial evidence; and

13 whether the district court considered alternatives to the sanctions ultimately imposed.

14 See Enriquez v. Cochran, 1998-NMCA-157, ¶¶ 20-21, 126 N.M. 196, 967 P.2d 1136

15 (describing the factors an appellate court considers as to whether the district court

16 abused its discretion in imposing sanctions).

17        In response to our notice, Respondent asserts again that he was unable to pay

18 the costs of experts and the attorney fees, but does not explain what evidence he

19 presented to support these assertions. [MIO 19-25] Instead of stating what evidence


                                             15
 1 was presented at the show cause hearing, Respondent simply directs this Court to the

 2 tape log of the hearing. [MIO 19] Again, we inform Respondent that it is not our

 3 responsibility to comb the record to discover facts that support his position. See

 4 Murken, 2005-NMCA-137, ¶ 14 (“[W]e decline to review . . . arguments to the extent

 5 that we would have to comb the record to do so.”); In re Estate of Heeter, 113 N.M.

 6 at 694, 831 P.2d at 993 (“This [C]ourt will not search the record to find evidence to

 7 support an appellant’s claims.”). He provides this Court only with the facts favorable

 8 to his position and disregards indications in the record that he had disposable income,

 9 he admitted to drinking alcohol in violation of the court’s order, and that he did not

10 pay the costs of experts or attorney fees, in violation of the court’s orders. [MIO 19-

11 22, 23-25; RP 163-64, 168, 177-79, 192, 194]

12          As we stated in our notice, this Court has addressed the broad discretionary

13 powers of the district court to resolve the expenses of domestic relations proceedings,

14 an authority that we have characterized as “essential to the fair and orderly

15 administration of justice in [such] matters.” Philipbar v. Philipbar, 1999-NMCA-

16 063, ¶ 10, 127 N.M. 341, 980 P.2d 1075. “In a dissolution of marriage proceeding the

17 district court maintains jurisdiction over the property of the parties; it divides the

18 property between the parties, and has full discretion to make orders relative to the

19 expenses of the proceeding.” Id.; see NMSA 1978, §§ 40-4-4 (1973), -7(A) (1997).


                                             16
 1 “The district court may also appoint experts and provide for their reasonable

 2 compensation.” Philipbar, 1999-NMCA-063, ¶ 10; see Rule 11-706(A), (B) NMRA;

 3 NMSA 1978, § 40-4-8(A) (1993); see also In re Adoption of Stailey, 117 N.M. 199,

 4 205, 870 P.2d 161, 167 (“The court is clothed with broad discretion under [Rule

 5 11-706(B)] in apportioning among the parties the costs of an expert witness appointed

 6 by the court.”). We also review the imposition of sanctions for abuse of discretion.

 7 See Enriquez, 1998-NMCA-157, ¶ 20.

 8        It is still not clear to this Court that fees and costs were awarded as a sanction,

 9 and not as a broader resolution based on the needs and resources of the parties, and

10 it is not clear that the costs and fees award, even if imposed as a sanction, constituted

11 error. The allegations against Respondent regarding his drinking and his assets were

12 conflicting, and Respondent did not describe the overall division of property and debt

13 between the parties and explain why it was inequitable. These are disputes within the

14 broad discretion of the district court to resolve, and Respondent has not clearly

15 demonstrated error. See Las Cruces Prof’l Fire Fighters, 1997-NMCA-044, ¶ 12

16 (stating that it is not our role to “reweigh the evidence nor substitute our judgment for

17 that of the fact finder”); see also Arnold v. Arnold, 2003-NMCA-114, ¶ 6, 134 N.M.

18 381, 77 P.3d 285 (“[T]he trial court is to divide community property equally and gives

19 the court broad discretion in doing so.” (internal quotation marks and citation


                                              17
 1 omitted)); Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498, 953 P.2d 33

 2 (filed 1997) (“[W]hen there is a conflict in the testimony, we defer to the trier of

 3 fact.”). In the absence of a showing of clear error and given the broad discretionary

 4 authority of the district court to assess the expenses of domestic relations litigation,

 5 we affirm the district court’s finding of contempt and its award of costs and fees. See

 6 Farmers, Inc., 111 N.M. at 8, 800 P.2d at 1065 (stating that the appellate court

 7 presumes that the district court is correct, and the burden is on the appellant to clearly

 8 demonstrate that the lower court erred); § 40-4-7(A); Garcia, 2004-NMCA-004, ¶ 19.

 9          For the reasons discussed in this opinion and in our notice, we affirm the district

10 court.

11          IT IS SO ORDERED.


12                                            __________________________________
13                                            JONATHAN B. SUTIN, Judge

14 WE CONCUR:



15 _______________________________
16 MICHAEL E. VIGIL, Judge



17 _______________________________
18 ROBERT E. ROBLES, Judge


                                                18